DETAILED ACTION
This communication is responsive to the application, filed June 3, 2022.  Claims 1-13 are pending in this application.  The applicant has added new claim 13.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on July 31, 2020 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mapping unit configured to” in claims 7, 10, and 11; “computing collector configured to” in claim 9; “networking collector configured to” in claim 9; “storage collector configured to” in claim 9.  Therefore, claims 7-12 are being interpreted under 35 U.S.C. 112(f).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nammatsu et al. (US 2010/0058108 A1) in view of Ni (US 2019/0173964 A1).

As per claim 1:  A method for automatic fault diagnosing and troubleshooting in a data center comprising one or more resources, the method comprising: 
- identifying, by a mapping unit, a failure impact on the one or more resources based on the first data collected by the at least one collector unit; 
- creating, by the mapping unit, a relationship map for the one or more resources based on the identified failure impact; and 
Nammatsu discloses [0046, 0079] updating the active serve mapping table.  The fault analysis process further provides real-time updating to effectively identify a cause of a fault and handle a fault requiring urgent resolution.
- dynamically collecting, by at least one collector unit, a first data from the one or more 5resources of the data center; 
10- automatically diagnosing, by a fault processor, the data center on occurrence of a fault based on the relationship map. 
- troubleshooting, by the fault processor, at least one of the one or more resources based on the diagnosing of the data center.  
Nammatsu discloses [0084] a resources management table that manages an amount of the resources used by the software executed in the server (computing, network and storage resources).  Nammatsu further discloses [0040] identifying a cause of a fault occurring by the fault monitoring unit.  The fault monitoring unit includes an event history management unit.  The event history management table registers the event history for previous error event types.  A corrective action is generated based on all the event tables and the resource management tables.  Nammatsu discloses collected data from resources and troubleshooting one or more resources, but fails to explicitly disclose dynamically collected the data from resources.  Ni discloses a similar method, which further teaches [0143] the VRM can classify each of the computing resources, storage resources, and network resources (as received dynamically).  The resources can be pooled into subgroups, called SAL groups, according to resource attributes of availability and reliability, such as failure, failure recover, and failure prediction and prevention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nammatsu with that of Ni.  One would have been motivated to dynamically collected data from resources because it allows to classify data from resources in real-time [Ni; 0143].
15
As per claim 2:  The method as claimed in claim 1, wherein the one or more resources is one of a computing resource, a networking resource and a storage resource.  
Nammatsu discloses [0084] a resources management table that manages an amount of the resources used by the software executed in the server (computing, network and storage resources).

As per claim 3:  The method as claimed in claim 2, wherein dynamically collecting the first data from the one or more resources by the at least one collector unit further comprising: 
20- dynamically collecting, by a computing collector, the first data from each of the at least one computing resource; 
- dynamically collecting, by a networking collector, the first data from each of the at least one networking resource; and 
- dynamically collecting, by a storage collector, the first data from each of the at least one 25storing resource.  
Ni discloses [0143] the VRM can classify each of the computing resources, storage resources, and network resources.  The resources can be pooled into subgroups, called SAL groups, according to resource attributes of availability and reliability, such as failure, failure recover, and failure prediction and prevention.

As per claim 4:  The method as claimed in claim 1, further comprising: 
- determining, by the mapping unit, a network topology for the data center, wherein the network topology comprises of one or more connecting path between the one or more 30resources; 2710167-104940-01FPA01028.US FILED VIA EFS ON JULY 31, 2020 
- identifying, by the mapping unit, dependencies between the one or more resources, wherein the relationship map is created based on the identified dependencies; and 
Ni discloses [0143] the VRM may rerun to VRC with the resource indexes which represent the indication of service availability level and are used for mapping to each NFVI resource group with corresponding SALs.- continuously updating, by the mapping unit, the relationship map for the one or more resources based on the collected first data.  
Nammatsu discloses [0046] updating the active serve mapping table.  The fault analysis process further provides real-time updating to effectively identify a cause of a fault and handle a fault requiring urgent resolution.

As per claim 5:  The method as claimed in claim 1, wherein identifying the failure impact on the one or more resources by the mapping unit further comprises: 
- determining one or more past fault occurrence on the one or more resources from the first data; and 
10- analysing the failure impact for each of the one or more resources based on the past fault occurrence.  
Nammatsu discloses [0040] identifying a cause of a fault occurring by the fault monitoring unit.  The fault monitoring unit includes an event history management unit.  The event history management table registers the event history for previous error event types.  A corrective action is generated based on all the event tables and the resource management tables.

As per claim 6:  The method as claimed in claim 1, the method further comprising dynamically updating the first data for the one or more resources in a resource database.
Nammatsu discloses [0079] since analysis is made based on the content of the event history table that is subject to real-time updating, a cause of a fault can be identified within a short time period from the occurrence of the fault.

As per claims 7-12:  Although claims 7-12 are directed towards a system claim, they are rejected under the same rationale as the method claims 1-6 above.

As per claim 13:  Although claim 13 is directed towards a medium claim, it is rejected under the same rationale as the method claim 1 above.

Response to Arguments
Applicant's arguments filed on June 3, 2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that “…Nammatsu is silent regarding any indication of the failure impact…” the examiner respectfully disagrees.  Nammatsu discloses [0079] the fault analysis process further provides real-time updating to effectively identify a cause of a fault and handle a fault requiring urgent resolution.  Nammatsu further discloses [0065, 0078] identifying a cause of the fault and labeling the fault that has occurred with an error level (failure impact).
In response to applicant’s argument that Ni fails to teach or suggest “…the determination of a network topology for the data center…” the examiner respectfully disagrees.  Ni discloses [0143] classifying each network resource group into subgroups (network resource topology).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20160191369 A1 – Kuranami discloses a monitoring support system of resources.  The resource management table updates the resources to which the resources belong.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114